

117 S2574 IS: Protecting Students From Racial Hostility Act
U.S. Senate
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2574IN THE SENATE OF THE UNITED STATESJuly 30, 2021Mr. Rubio (for himself, Mr. Braun, and Ms. Ernst ) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title VI of the Civil Rights Act of 1964 to protect students from racial hostility, and for other purposes. 1.Short titleThis Act may be cited as the Protecting Students From Racial Hostility Act.2.DiscriminationSection 601 of the Civil Rights Act of 1964 (42 U.S.C. 2000d) is amended—(1)by striking No and inserting the following:(a)No; and(2)by adding at the end the following:(b)For purposes of subsection (a), use of a curriculum, or teaching or counseling, that promotes a divisive concept under a program or activity described in subsection (a) relating to elementary, secondary, or postsecondary education and that results in a racially hostile environment in an educational setting shall be considered to be discrimination under that program or activity. (c)Any intimidation, threat, coercion, or discrimination against any individual for the purpose of interfering with any right or privilege secured by this section, or because the individual has made a complaint, testified, assisted, or participated in any manner in an investigation, proceeding or hearing under this section, shall be considered to be discrimination under the program or activity involved. (d)In this section:(1)The term promotion, used with respect to a divisive concept, means race stereotyping or race scapegoating, or promotion of one or more of the following concepts:(A)One race is inherently superior to another race.(B)The United States is fundamentally racist.(C)An individual, by virtue of the individual's race, is inherently racist or oppressive, whether consciously or unconsciously.(D)An individual should be discriminated against or receive adverse treatment solely or partly because of the individual's race.(E)Members of one race cannot and should not attempt to treat others without respect to race.(F)An individual’s moral character is necessarily determined by the individual's race.(G)An individual, by virtue of the individual's race, bears responsibility for actions committed in the past by other members of the same race.(H)Any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of the individual's race.(I)Meritocracy or traits such as a hard work ethic are racist, or were created by a particular race to oppress another race.(2)The term race scapegoating means assigning fault, blame, or bias to a race, or to members of a race because of their race.(3) The term race stereotyping means ascribing character traits, values, moral and ethical codes, privileges, status, or beliefs to a race, or to an individual because of the individual's race.(4)The term racially hostile environment means—(A)a situation of racial discrimination that has occurred and created an adverse setting;(B)a racially intimidating or racially offensive environment that causes a person to be fearful; or(C)a setting that denies, limits, or interferes with, on the basis of race, a person's ability to participate in or benefit from a program or activity..3.ReportsSection 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1) is amended—(1)by striking Each and inserting the following:(a)Each; and(2)by adding at the end the following:(b)(1)Any State educational agency that is the subject of a complaint under this title, or that receives information about a complaint from an entity under paragraph (2)(A), shall report the complaint involved to the Attorney General of the State. Any State higher education agency that is the subject of a complaint under this title, or that receives information about a complaint from an entity under paragraph (2)(B), shall report the complaint involved to the Attorney General of the State. (2)Any division of a State, a local government in the State, or an entity in the State covered by any of paragraphs (1) through (4) of section 606, that is the subject of a complaint under this title shall—(A)if engaged in the business of providing elementary or secondary education, inform the State educational agency of the complaint; and(B)if engaged in the business of providing postsecondary education, inform the State higher education agency of the complaint. (3)In this subsection, the term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(c)The Secretary of Education shall annually prepare and submit a report to Congress on the nature of any complaints received under section 601 and described in section 601(b)..